Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 15, 17 & 18 of U.S. Patent No. 10,.405,607. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are in regards to similar claim matter even though different term language is used. Also, the current application is broader than the patented invention. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 9, 10, 19 & 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hatfield (US 2013/0104422) in view of Mahoney (US 2016/0088901).
Regarding Claim 1, Hatfield disclose an article of footwear (Figures 28-35) having a forefoot region (forefoot, see annotated Figure 32 below), a midfoot region (midfoot, see annotated Figure 32 below), a heel region (heel, see annotated Figure 32 below), a lateral side (16), and a medial side (18), the article of footwear comprising: an upper (2610, 2624 & 2622) comprising: (a) an interior component (2622) and (b) an exterior component (2610 & 2624), wherein the exterior component includes a first layer (2610) and a second layer (2624), wherein the first layer forms an exterior-facing surface of the article of footwear (Figure 33), and wherein the second layer is disposed between the interior component and the first layer (Figure 33); a sole structure (2640) including a proximal sole surface (2642) facing toward an interior cavity of the article of footwear; and a strobel (2630) attached to a central sole portion of the proximal sole surface (Figure 33), and wherein an attachment border (2800) of the strobel is spaced inward from an outer edge of the proximal sole surface around an entirety of the strobel (Figures 30 & 31). Hatfield does not specifically discloses a first bottom edge of the interior component of the upper is attached to the strobel at a peripheral edge of the strobel, wherein a second bottom edge of the second layer is attached to the strobel at the peripheral edge of the strobel, the second bottom edge of the second layer being disposed adjacent to the first bottom edge of the interior component, and wherein a peripheral border of the strobel at the peripheral edge of the strobel is spaced inward from an outer edge of the proximal sole surface around an entirety of the strobel; and wherein an inner edge of the first layer is attached to the strobel at the peripheral edge of the strobel. However, Mahoney discloses an upper (Figures 7) comprising an interior component (30) and an exterior component (40) having multiple layers (Figure 9, Para. 27), a sole structure (52) including a proximal sole surface facing toward an interior cavity of the article of footwear (Figure 7), a strobel (22) attached to a central sole portion of the proximal sole surface (Figure 7) wherein a first bottom edge of the interior component of the upper is attached to the strobel at a peripheral edge of the strobel (Figure 7), wherein a second bottom edge of the exterior component is attached to the strobel at the peripheral edge of the strobel (Figure 7), the second bottom edge of the second layer being disposed adjacent to the first bottom edge of the interior component (Figure 7), and wherein a peripheral border of the strobel at the peripheral edge of the strobel is spaced inward (spaced, see annotated Figure 7 below) from an outer edge of the proximal sole surface ;and wherein an inner edge of the first layer is attached to the strobel at the peripheral edge of the strobel (Figures 7 & 9).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the strobel of Hatfield to be spaced from the outer edge of the proximal sole surface and attached to the bottom edge of the interior and exterior components, as taught by Mahoney, in order to suitably join the sole structure.
Regarding Claim 2, the combination of Hatfield and Mahoney disclose an open space is defined between the first layer and the second layer (Hatfield, Figure 33; space between 2610 & 2624).  
Regarding Claim 3, the combination of Hatfield and Mahoney disclose an entirety of the peripheral border is attached to and bordered by the first bottom edge of the interior component of the upper (Hatfield, Figures  30-32 & Mahoney, Figure 7).  
Regarding Claim 4, the combination of Hatfield and Mahoney disclose the first layer is attached to the outer edge of the proximal sole surface (Hatfield, Figures 30-32 & Mahoney, Figure 7).  
Regarding Claim 9, Hatfield discloses an article of footwear (Figures 28-35) having a forefoot region (forefoot, see annotated Figure 32 below), a midfoot region (midfoot, see annotated Figure 32 below), and a heel region (Heel, see annotated Figure 32 below), the article of footwear comprising: an upper  (2610, 2624 & 2622) comprising: (i) an outer layer (2610) having a medial upper portion (Figure 33), a covering portion (Figure 33), and a lateral upper portion (Figure 33), (ii) an intermediate layer (2624), and (iii) an inner layer (2622), wherein a majority of the intermediate layer is disposed between the outer layer and the inner layer (Figure 33); a sole structure (2640) including a proximal sole surface (2642) facing toward an interior cavity of the article of footwear, the proximal sole surface comprising: (i) a medial sole portion (Figure 31), (ii) a central sole portion (Figure 31), and (iii) a lateral sole portion (Figure 31), the central sole portion extending between the medial sole portion and the lateral sole portion (Figure 31), wherein the medial upper portion of the outer layer is attached to the medial sole portion of the proximal sole surface (Figures 29-33) and the lateral upper portion of the outer layer is attached to the lateral sole portion of the proximal sole surface (Figures 29-33); and a strobel (22) attached to the central sole portion of the proximal sole surface (Figure 33), and wherein an attachment border (2800) of the strobel is spaced inward from an outer edge of the proximal sole surface around an entirety of the strobel (Figures 30 & 31). Hatfield does not specifically disclose wherein the lateral upper portion is attached to the strobel at a lateral peripheral edge of the strobel, wherein the medial upper portion is attached to the strobel at a medial peripheral edge of the strobel, wherein the intermediate layer of the upper comprises a medial attachment portion and a lateral attachment portion, wherein the lateral attachment portion is attached to the strobel at the lateral peripheral edge of the strobel, and wherein the medial attachment portion is attached to the strobel at the medial peripheral edge of the strobel, wherein the inner layer of the upper is attached to the stroble at the lateral peripheral edge of the strobel and at the medial peripheral edge of the strobel and wherein a peripheral border of the strobel is spaced inward from an outer edge of the proximal sole surface around an entirety of the strobel. However, Mahoney discloses an upper (Figures 7) comprising an inner layer (30) and an outer layer (40) having multiple layers (Figure 9, Para. 27) including an intermediate layer (Figure 9), a sole structure (52) including a proximal sole surface facing toward an interior cavity of the article of footwear (Figure 7), a strobel (22) attached to a central sole portion of the proximal sole surface (Figure 7) a lateral upper portion is attached to the strobel at a lateral peripheral edge of the strobel (Figure 7), wherein a medial upper portion is attached to the strobel at a medial peripheral edge of the strobel (Figure 7), wherein an intermediate layer of the upper comprises a medial attachment portion and a lateral attachment portion (Figure 7), wherein the lateral attachment portion is attached to the strobel at the lateral peripheral edge of the strobel (Figure 7), and wherein the medial attachment portion is attached to the strobel at the medial peripheral edge of the strobel (Figure 7), wherein the inner layer of the upper is attached to the stroble at the lateral peripheral edge of the strobel and at the medial peripheral edge of the strobel (Figures 7 & 9), and wherein a peripheral border of the strobel is spaced inward (spaced, see annotated Figure 7 below) from an outer edge of the proximal sole surface. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the strobel of Hatfield to be spaced from the outer edge of the proximal sole surface and attached to the edge of the inner, outer and intermediate layers, as taught by Mahoney, in order to suitably join the sole structure.
Regarding Claim 10, the combination of Hatfield and Mahoney disclose an open space is defined between the lateral upper portion of the outer layer and the intermediate layer (Hatfield, Figure 33; space between 2610 & 2624).  
Regarding Claim 19, Hatfield discloses an article of footwear (Figures 28-35) having a forefoot region (forefoot, see annotated Figure 32 below), a midfoot region (midfoot, see annotated Figure 32 below), and a heel region (heel, see annotated Figure 32 below), the article of footwear comprising:37PATENTATTY DOCKET NO. 005127.02522/160002USO2CON an upper (2610, 2624 & 2622) comprising: (i) an interior component (2622) and (ii) an exterior component (2610 & 2624), the exterior component comprising a first layer (2610) and a second layer (2624), wherein the first layer forms an exterior-facing surface of the article of footwear (Figure 33), wherein the second layer is disposed between the interior component and the first layer (Figure 33), wherein the first layer extends through the forefoot region, the midfoot region, and the heel region (Figures 29-35), and wherein the second layer extends through the midfoot region and heel region (Figure 29-35); a sole structure (2640) having a proximal sole surface (2642) facing toward an interior cavity of the article of footwear; and a strobel (2630) attached to a central sole portion of the proximal sole surface (Figure 33), and wherein an attachment border (2800) of the strobel is spaced inward from an outer edge of the proximal sole surface around an entirety of the strobel (Figures 30 & 31). Hatfield does not specifically disclose the interior component includes a third edge that is attached to the strobel at a peripheral edge of the strobel, wherein the second edge of the second layer is attached to the strobel at the peripheral edge of the strobel, the second edge of the second layer being disposed adjacent to the third edge of the interior component, wherein the first edge of the first layer is attached to the strobel at the peripheral edge of the strobel and wherein a peripheral border of the strobel at the peripheral edge of the strobel is spaced inward from an outer edge of the proximal sole surface around an entirety of the strobel. However, Mahoney discloses an upper (Figures 7) comprising an interior component (30) and an exterior component (40) having multiple layers (Figure 9, Para. 27), a sole structure (52) including a proximal sole surface facing toward an interior cavity of the article of footwear (Figure 7), a strobel (22) attached to a central sole portion of the proximal sole surface (Figure 7) wherein a first edge of the first layer is disposed adjacent to a second edge of the second layer (Figure 7), the interior component include a third edge that is attached to the strobel at a peripheral edge of the strobel (Figure 7), wherein the second edge of the second layer is attached to the strobel at the peripheral edge of the strobel (Figure 7), the second edge of the second layer being disposed adjacent to the third edge of the interior component (Figure 7), wherein the first edge of the first layer is attached to the strobel at the peripheral edge of the strobel (Figure 7) and wherein a peripheral border of the strobel at the peripheral edge of the strobel is spaced inward (spaced, see annotated Figure 7 below) from an outer edge of the proximal sole surface. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the strobel of Hatfield to be spaced from the outer edge of the proximal sole surface and attached to the edge of the interior and exterior components, as taught by Mahoney, in order to suitably join the sole structure.
Regarding Claim 21, the combination of Hatfield and Mahoney disclose an open space is defined between the first layer and the second layer (Hatfield, Figure 33; space between 2610 & 2624).  

Claims 5-8, 13-18, 20 & 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hatfield (US 2013/0104422) in view of Mahoney (US 2016/0088901) in further view of Borsoi (USPN 7,159,340).
Regarding Claim 5, the combination of Hatfield and Mahoney do not disclose a looped strand. However, Borsoi discloses a looped strand (100 & 104) extending from a peripheral edge of a strobel (Figure 5) and between an interior component (91)34PATENT ATTY DOCKET NO. 005127.02522/160002USO2CONand an exterior component (90) of the upper, wherein the looped strand provides an eyelet for engaging a lacing element (Figure 4 & 5).  It would have been obvious to one of ordinary skill in the art to modify Hatfield to include a looped stand, as taught by Borsoi, in order provide transfer of forces on the shoe during use and tightening.
Regarding Claim 6, the combination of Hatfield and Mahoney do not disclose a looped strand. However, Borsoi discloses a first looped strand (100 & 104) extending from a peripheral edge of a strobel at the medial side of the article of footwear (Figure 5) and between an interior component (91) and an exterior component (90) of the upper, wherein the first looped strand provides a first eyelet for engaging a lacing element (Figures 4 & 5); and a second looped strand (100 & 104, on the other side) extending from the peripheral edge of the strobel at the lateral side of the article of footwear (Figure 5) and between the interior component and the exterior component of the upper (Figures 4 & 5), wherein the second looped strand provides a second eyelet for engaging a lacing element (Figures 4 & 5). It would have been obvious to one of ordinary skill in the art to modify Hatfield to include a looped stands, as taught by Borsoi, in order provide transfer of forces on the shoe during use and tightening.
Regarding Claim 7, the combination of Hatfield and Mahoney do not disclose a looped strand. However, Borsoi discloses a looped strand (104) extending from a peripheral edge of a strobel at the heel region (Figures 4 & 5) and between an interior component (91) and an exterior component (90) of the upper, wherein the looped strand provides an eyelet for engaging a lacing element (Figures 4 & 5). It would have been obvious to one of ordinary skill in the art to modify Hatfield to include a looped stand, as taught by Borsoi, in order provide transfer of forces on the shoe during use and tightening.
Regarding Claim 8, the combination of Hatfield and Mahoney do not disclose a looped strand. However, Borsoi discloses a first looped strand (104) extending from a peripheral edge of a strobel at the medial side in the heel region of the article of footwear (Figures 4 & 5) and between an interior component (91) and an exterior component (90) of the upper, wherein the first looped strand provides a first eyelet for engaging a lacing element (Figures 4 & 5); and a second looped strand (104, on the other side) extending from the peripheral edge of the strobel at the lateral side in the heel region of the article of footwear (Figures 4 & 5) and between the interior component and the exterior component of the upper (Figures 4 & 5), wherein the second looped strand provides a second eyelet for engaging a lacing element (Figures 4 & 5). It would have been obvious to one of ordinary skill in the art to modify Hatfield to include a looped stands, as taught by Borsoi, in order provide transfer of forces on the shoe during use and tightening.
Regarding Claim 13, the combination of Hatfield and Mahoney do not disclose a looped strand. However, Borsoi discloses a first looped strand (100 & 104) extending from a lateral peripheral edge of a strobel (Figure 5) between an inner layer (91) and an intermediate layer (90) of the upper (Figure 5), wherein the first looped strand provides a first eyelet for engaging a lacing element (Figures 4 & 5). It would have been obvious to one of ordinary skill in the art to modify Hatfield to include a looped stand, as taught by Borsoi, in order provide transfer of forces on the shoe during use and tightening.
Regarding Claim 14, the combination of Hatfield, Mahoney and Borsoi disclose a second looped strand (Borsoi, 100 & 104, on the other side) extending from the medial peripheral edge of the strobel between the inner layer and the intermediate layer of the upper, wherein the second looped strand provides a second eyelet for engaging a lacing element (Borsoi, Figures 4 & 5).  
Regarding Claim 15, the combination of Hatfield and Mahoney do not disclose a looped strand. However, Borsoi discloses a first looped strand (100 & 104) extending from a  medial peripheral edge of a strobel (Figure 5) between an inner layer (91) and an intermediate layer (90) of the upper (Figure 5), wherein the first looped strand provides a first eyelet for engaging a lacing element (Figures 4 & 5). It would have been obvious to one of ordinary skill in the art to modify Hatfield to include a looped stand, as taught by Borsoi, in order provide transfer of forces on the shoe during use and tightening.
Regarding Claim 16, the combination of Hatfield and Mahoney do not disclose a looped strand. However, Borsoi discloses a first looped strand (104) extending from a lateral peripheral edge of a strobel at a heel region (Figure 5) between an inner layer (91) and an intermediate layer (90) of the upper (Figure 5), wherein the first looped strand provides a first eyelet for engaging a lacing element (Figures 4 & 5). It would have been obvious to one of ordinary skill in the art to modify Hatfield to include a looped stand, as taught by Borsoi, in order provide transfer of forces on the shoe during use and tightening.
Regarding Claim 17, the combination of Hatfield, Mahoney and Borsoi disclose a second looped strand (Borsoi, 104, on the other side) extending from the medial peripheral edge of the strobel at the heel region between the inner layer and the intermediate layer of the upper , wherein the second looped strand provides a second eyelet for engaging a lacing element (Borsoi, Figures 4 & 5).  
Regarding Claim 18, the combination of Hatfield and Mahoney do not disclose a looped strand. However, Borsoi discloses a first looped strand (104) extending from a medial peripheral edge of a strobel at a heel region (Figure 5) between an inner layer (91) and an intermediate layer (90) of the upper (Figure 5), wherein the first looped strand provides a first eyelet for engaging a lacing element (Figures 4 & 5). It would have been obvious to one of ordinary skill in the art to modify Hatfield to include a looped stand, as taught by Borsoi, in order provide transfer of forces on the shoe during use and tightening.
Regarding Claim 20, the combination of Hatfield and Mahoney do not disclose a looped strand. However, Borsoi discloses a looped strand (100 & 104) extending from a peripheral edge of a strobel (Figure 5) and between an interior component (91) and an exterior component (90) of the upper, wherein the looped strand provides an eyelet for engaging a lacing element (Figure 4 & 5).  It would have been obvious to one of ordinary skill in the art to modify Hatfield to include a looped stand, as taught by Borsoi, in order provide transfer of forces on the shoe during use and tightening.
Regarding Claim 22, the combination of Hatfield, Mahoney and Borsoi disclose an open space is defined between the first layer and the second layer (Hatfield, Figure 33; space between 2610 & 2624).  





    PNG
    media_image1.png
    591
    844
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    425
    460
    media_image2.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to the amended claims have been fully considered but are moot in view of the new grounds of rejection as discussed supra.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHARINE KANE whose telephone number is (571)272-3398. The examiner can normally be reached Mon-Fri 7am-5pm (PCT) (10am-8pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHARINE G KANE/Primary Examiner, Art Unit 3732